224 S.W.3d 639 (2007)
Larry RIVERS, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88401.
Missouri Court of Appeals, Eastern District, Division Three.
May 29, 2007.
Gwenda R. Robinson, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jaime Wilson Corman, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before GLENN A. NORTON, P.J., LAWRENCE E. MOONEY and KENNETH M. ROMINES, JJ.

ORDER
PER CURIAM.
Larry Rivers appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief. We affirm. The judgment is based upon findings of fact that are not clearly erroneous. Rule 84.16(b)(2). Further, no error of law appears. Rule 84.16(b)(5). An opinion would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for our decision.
The judgment denying post-conviction relief is affirmed. Rule 84.16(b).